         Case 5:17-md-02773-LHK Document 836 Filed 01/24/19 Page 1 of 3


     1    KEKER, VAN NEST & PETERS LLP             MORGAN, LEWIS & BOCKIUS LLP
          Robert A. Van Nest - # 84065             Richard S. Taffet (pro hac vice)
 2        rvannest@keker.com                       richard.taffet@morganlewis.com
          Steven A. Hirsch - # 171825              101 Park Avenue
 3        shirsch@keker.com                        New York, NY 10178-0060
          Eugene M. Paige - # 202849               Telephone: (212) 309-6000
 4        epaige@keker.com                         Facsimile: (212) 309-6001
          Cody S. Harris - #255302
 5       charris@keker.com                         MORGAN, LEWIS & BOCKIUS LLP
         Justina Sessions - # 270914               Willard K. Tom (pro hac vice)
 6       jsessions@keker.com                       willard.tom@morganlewis.com
         633 Battery Street                        1111 Pennsylvania Avenue NW
 7        San Francisco, CA 94111-1809             Washington, DC 20004-2541
         Telephone: (415) 391 5400                 Telephone: (202) 739-3000
 8       Facsimile:     (415) 397 7188             Facsimile: (202) 739-3001

 9       CRAVATH, SWAINE & MOORE LLP              MORGAN, LEWIS & BOCKIUS LLP
         Gary A. Bornstein (pro hac vice)         Geoffrey T. Holtz (SBN 191370)
10       gbornstein@cravath.com                   gholtz@morganlewis.com
         Yonatan Even (pro hac vice)              One Market, Spear Street Tower
11       yeven@cravath.com                        San Francisco, CA 94105-1596
         825 Eighth Avenue                        Telephone: (415) 442-1000
12       New York, New York 10019-7475            Facsimile: (415)442-1001
         Telephone: (212) 474-1000
13       Facsimile: (212)474-3700
14       Attorneys for Defendant
         QUALCOMM INCORPORATED
15
16                                   UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18                                        SAN JOSE DIVISION

19       IN RE: QUALCOMM ANTITRUST                  Case No. 5:17-md-02773-LHK-NMC
         LITIGATION
20                                                  NOTICE THAT APPEAL OF CLASS
                                                    CERTIFICATION ORDER HAS BEEN
21                                                  PERFECTED
         This Document Relates To:
22
         ALL ACTIONS                                Dept.:     Courtroom 8, 4th Floor
23                                                  Judge:     Hon. Lucy H. Koh
24                                                  Trial Date: June 24, 2019

25
26

27

28


                 NOTICE THAT APPEAL OF CLASS CERTIFICATION ORDER HAS BEEN PERFECTED
                                       Case No. 5:17-md-02773-LHK
     Case 5:17-md-02773-LHK Document 836 Filed 01/24/19 Page 2 of 3



 1          Pursuant to the Court’s Order Regarding Ninth Circuit Grant of Petition for Permission to

 2   Appeal dated January 23, 2019, Dkt. 834, counsel for Qualcomm Incorporated (“Qualcomm”)

 3   hereby notifies the Court that Qualcomm has perfected its appeal of the Court’s September 27,

 4   2018 order granting class certification to the United States Court of Appeals for the Ninth Circuit.

 5                                                          Respectfully submitted,

 6   Dated: January 24, 2019                               KEKER, VAN NEST & PETERS LLP
 7
 8                                                   By:   /s/Steven A. Hirsch
                                                            Robert A. Van Nest (SBN 84065)
 9                                                          Steven A. Hirsch (SBN 171825)
                                                           Eugene M. Paige (SBN 202849)
10                                                          Cody S. Harris (SBN 255302)
                                                           Justina Sessions (SBN 270914)
11                                                         KEKER, VAN NEST & PETERS LLP
                                                           633 Battery Street
12                                                          San Francisco, CA 94111-1809
                                                           Teh: (415) 391-5400
13                                                         Fax: (415) 397-7188
                                                           rvannest(@keker.com
14                                                         shirsch@keker,com
                                                           epaige(@keker.com
15                                                         chaiTis@keker,com
                                                           jsessions(@keker,com
16
                                                           Gary A. Bornstein (pro hac vice)
17                                                         Yonatan Even (pro hac vice)
                                                           CRAVATH, SWAINE & MOORE LLP
18                                                         Worldwide Plaza
                                                           825 Eighth Avenue
19                                                         New York, NY 10019-7475
                                                           Teh: (212)474-1000
20                                                         Fax:    (212)474-3700
                                                           gbornstein(@cravath.com
21                                                         yeven@cravath.com

22                                                         Richard S. Taffet (pro hac vice)
                                                           MORGAN, LEWIS & BOCKIUS LLP
23                                                         101 Park Avenue
                                                           New York, NY 10178-0060
24                                                         Teh: (212) 309-6000
                                                           Fax: (212) 309-6001
25                                                         richard. taffet@morganle wi s. com

26

27

28

              _____________________________________ 1_____________________________________
              NOTICE THAT APPEAL OF CLASS CERTIFICATION ORDER HAS BEEN PERFECTED
                                        Case No. 5:17-md-02773-LHK
     Case 5:17-md-02773-LHK Document 836 Filed 01/24/19 Page 3 of 3



 1                                              Willard K. Tom (pro hac vice)
                                                MORGAN, LEWIS & BOCKIUS LLP
 2                                              1111 Pennsylvania Avenue, NW
                                                Washington, DC 20004-2541
 3                                              Tel.: (202) 739-3000
                                                Fax: (202) 739 3001
 4                                              willard.tom@morganlewis.com

 5                                              Geoffrey T. Holtz (SBN 191370)
                                                MORGAN, LEWIS & BOCKIUS LLP
 6                                              One Market Plaza, Spear Street Tower
                                                San Francisco, CA 94105-1596
 7                                              Tel: (415)442-1000
                                                Fax:    (415)442-1001
 8                                              donn.pickett@morganlewis.com
                                                gholtz@morganlewis.com
 9
                                                Attorneys for Defendant
10                                              QUALCOMM INCORPORATED

11

12

13
14

15

16

17

18

19

20

21

22

23
24

25
26

27

28


           NOTICE THAT APPEAL OF CLASS CERTIFICATION ORDER HAS BEEN PERFECTED
                                 Case No. 5:17-md-02773-LHK
